Citation Nr: 0521437	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the veteran) had active service from August 1971 
to April 1974.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

In January 2003, the RO received the veteran's claim of 
entitlement to service connection for depression and anxiety.  
In a June 2003 rating decision, the RO denied the claim 
(denominated as a claim for PTSD).  The veteran disagreed 
with the June 2003 rating decision, and the appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in June 2004.  

The veteran testified at a Travel Board hearing chaired by 
the undersigned Veterans Law Judge in December 2004.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has described his PTSD stressors as (1) 
witnessing a fellow serviceman cut his wrists, resulting in 
the serviceman's death; and, (2) being personally assaulted 
by his roommate.  

VA regulations and procedures set forth specific steps that 
are required to develop claims of entitlement to PTSD in 
general, and claims based on personal assault.  See 38 C.F.R. 
§ 3.304(f)(3) (2004); M21-1, Part III, § 5.14.  Where medical 
evidence establishes a valid diagnosis of PTSD, and 
development is complete in every respect but for confirmation 
of the in-service stressor, the RO should contact the U.S. 
Armed Services Center for Unit Records Research (CURR).  M21-
1, Part III, § 5.14 (c)(3).  

Although the RO has made attempts to verify the claimed 
stressor events through other sources with respect to 
stressor (1), the information provided by the veteran has not 
been submitted to the Armed Services Center for Unit Records 
Research (CURR) for verification.  The veteran has provided a 
specific name, unit and approximate date of death for the 
individual.  

With respect to stressor (2), because assault is an extremely 
personal and sensitive issue, many incidents of personal 
assault are not officially reported, and victims of this type 
of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  Special 
consideration must be given to claims for PTSD based on 
assault.  Patton v. West, 12 Vet. App. 272 (1999).  In 
particular, the Court held that the provisions in M2 1-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules equivalent to VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Therefore, alternative 
evidence should be sought as contemplated in M21-1, Part III, 
§ 5.14 (d)(2).  Identifying possible sources of alternative 
evidence requires that the veteran be requested to provide 
information concerning the incident.  A PTSD stressor 
development letter that is specific to personal assault 
should be used, Id.

Although the RO sent the veteran a standard VCAA development 
letter in February 2003, and notified him in March 2003 that 
he could submit witness statements, it does not appear that 
the veteran has been provided notice as to the types of 
evidence he can submit to substantiate a personal assault 
claim; nor have efforts been attempted to develop such 
sources.  Accordingly, this case is remanded for the 
following actions:

1.  VBA should prepare a request to the 
Armed Services Center for Unit Records 
Research (CURR), requesting information 
on the death of Bruce Porter.  The 
request should include his year of birth 
(1949), his unit (2849th Air Base Group), 
and his date of death (between July 20th 
1972 to August 1st, 1972), as well as any 
available additional information 
requested by CURR.

2.  The veteran's personal assault 
stressor should be developed for 
verification in accordance with the 
provisions of 38 C.F.R. § 3.304(f)(3); 
M21-1, Part III, § 5.14.

3.  If additional records are obtained in 
response to the actions listed above, VBA 
should determine whether an additional 
medical opinion is required per M21-1, 
Part III, § 5.14 (d)(7).  VBA should than 
review the evidence of record and 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
If the claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The law requires that all claims that are remanded by the 
Board be handled expeditiously.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

